

114 HRES 804 IH: Amending the Rules of the House of Representatives to allow independent, non-government television cameras to broadcast House floor proceedings.
U.S. House of Representatives
2016-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 804IN THE HOUSE OF REPRESENTATIVESJuly 5, 2016Mr. Bera (for himself, Mr. Quigley, Mr. Peters, Mrs. Lawrence, Mrs. Watson Coleman, and Ms. Lee) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to allow independent, non-government television
			 cameras to broadcast House floor proceedings.
	
 That clause 2(b) of rule V of the Rules of the House of Representatives is amended by inserting before the period at the end thereof the following: and shall be permitted to record and broadcast at any time a Member is present on the floor..
		